HUGHES, J.
The defendant was convicted of committing sodomy with Gerald Rink.
During the trial the state brought in several young men who testified over the objection of Wrae that he had committed, and attempted to commit sodomy with them. The state also presented a written 'confession, claimed to have been made by Wrae, acknowledging similar crimes, committed prior to the crime before the court.
Both claims of error are decided on the same principles of evidence.
It is the position of the state that this case comes under 104 OS. 298, and the evidence was admitted only to prove Wrae was a sexual pervert, and to identify him as such.
The Court of Appeals held:
1. In 104 OS. 298, the defendant was accused of sodomy with a little girl and the defendant denied the commission of the crime complained of and the evidence admitted was to prove his identity and not to prove he was a sexual pervert.
2. In the case at bar there is no evidence supporting any connection of the crimes testified to with the present crimes complained of.
3. In allowing such evidence to be admitted a court must be careful because similar crimes would tend to confuse the jury with the case at bar, and so turn their minds so as to prejudice them against the accused.
4. If a jury were so prejudiced they would decide the case at bar not on its merits, but on the commission of acts having no connection with the case.
5. It is also manifestly unjust to accuse a man of other crimes unconnected with the case at bar, as he would have no time or chance to prepare a defense.
6. Therefore this case is easily distinguished from 104 OS. 298, and the judgment of the lower court will be reversed.